DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 5/11/2022 has been entered. 
Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, 24-26, 28, 30 and 32 are pending.
Claims 3, 5, 7, 11, 13, 15, 19, 21, 23, 27, 29 and 31 are canceled.
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, 24-26, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 20120258733 A1, hereafter Fischer) in view of Yiu et al., (US 2020/0033849 A1, herein after Yiu).
Regarding claim 1, Fischer discloses a method (Figs.2-4) for determining a round-trip time (RTT) for signals between a user equipment (UE) (Fig.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100) performed by the UE (Fig.2, UE), the method comprising:
	 transmitting ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. RTT may be utilized to estimate a range between Node B 112 and UE 105. However, as discussed above, there may be a processing delay incurred by UE 105 designated above as UE Rx-Tx Time Difference. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements.[0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), to at least a first gNodeB (Fig.2, BS/RAN) and a second gNodeB (Fig.2, BS/RAN), an uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receiving ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements. [0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), downlink RTT reference signals ([0041] a signal to UE 105), wherein each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measure ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105.) signaling data ([0041] RTT) related to the uplink RTT reference signal ([0041] the corresponding signal from the UE 105) and a downlink RTT reference signal transmitted ([0041] a signal to UE 105) by the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN);
	 calculating ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (Fig.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) based on the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) received in the aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) and corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measured by the UE (FIG.2, UE).  
	Fisher does not disclose receiving, from the first gNodeB, an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB.
Yiu discloses receiving, from the first gNodeB, an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB (0128] The neighbor base station 4610 in the first neighboring cell may transmit a measurement 4660 to the base station 4020 and the neighbor base station 4620 in the second neighboring cell may transmit a measurement 4670 to the base station 4020. Fig. 4g the base station 4020 determine interference control measures to the nodes of the serving cell and neighboring cells and notifies UE of the Reduced power and interference at step 4680. ¶ [0042] the base station 101 in the measurement configuration, where the aggregated measurement is a sum of interference measurements of the N cells and where N exceeds a threshold number of cells).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fischer by using the features, as taught by Yiu in order to efficiently improve reception of the lower power transmissions, ¶ [0136].
Regarding claims 2, Fisher further discloses determining ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference." RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a location ([0056] UE location) of the UE (FIG.2, UE) using at least the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (FIG.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) and a known position ([0055] The assistance data may comprise information about BS/RAN 210 to enable UE 205 to utilize the BS/RAN measurements received at operation 255 to estimate the location of UE 205. Examples of information about BS/RAN 210 that may be included comprise the location coordinates, antenna characteristics and internal timings of certain entities in BS/RAN 210 such as for example certain base stations, access points and LMUs.) of the each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN).  

Regarding claim 4, 12, 20, 28, Fischer further discloses wherein separate uplink RTT reference signals ([0030] the separate transmissions of UL and DL signals) are transmitted ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted.) to the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) after receiving the downlink RTT reference signals ([0030] from which a DL signal was transmitted), and wherein the measured signaling data ([0041] RTT) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) comprises a total RTT ([0041] an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105) measured ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105.) by each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) between a time of transmission (TOT) ([0041] transmission of a signal to UE 105) of the downlink RTT reference signal ([0041] a signal to UE 105) and a time of arrival ([0041] reception of the corresponding signal from the UE 105) of the uplink RTT reference signal ([0041] the corresponding signal from the UE 105), and the corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) comprises ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference.") a processing delay ([0030] internal processing delay denoted as a "UE Rx-Tx Time difference) measured by the UE (FIG.2, UE) between a TOA of the downlink RTT reference signal ([0030] reception of a DL signal) and a TOT of the uplink RTT reference signal ([0030] transmission of a UL signal) for each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN).

Regarding claims 6, 14, 22, 30, Fischer further discloses the first gNodeB (Fig.2, BS/RAN) is a serving gNodeB (Fig.2, BS/RAN, [0056] serving base station) for the UE (FIG.2, UE).  

Regarding claims 8, 16, 24, 32, Fischer further discloses the second gNodeB (Fig.2, BS/RAN) is a neighbor gNodeB (Fig.2, BS/RAN) of the first gNodeB (Fig.2, BS/RAN) within a communication range ([0050] At operation 245, RAN 210 (or any location server within the RAN 210 or in a CN associated with RAN 210) may instigate CP procedures to obtain requested measurements at BS/RAN 210 for the particular UE 205, as, for example, described above for BS RTT measurements. From a UE 205 point of view, such CP procedures may typically be a part of any normal network operation, and may not require any special UE 205 support. BS/RAN 210 may perform desired measurements at certain entities (e.g., certain base stations or access points) in BS/RAN 210 such as, for example, RTT, AOA, received signal power, U-TDOA or whatever is requested by location server 215 and is supported by BS/RAN 210.; Hence the certain base stations or access points performing desired measurements are neighbor within a communication range of a UE 205).  

Regarding claim 9, Fischer discloses a user equipment (UE) (FIG.2, UE, Fig.5, UE 500) configured for determining a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100), comprising:
	 a transceiver (Fig.5, Tx/Rx 506) of the UE (FIG.2, UE) configured to:
transmit ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. RTT may be utilized to estimate a range between Node B 112 and UE 105. However, as discussed above, there may be a processing delay incurred by UE 105 designated above as UE Rx-Tx Time Difference. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements.[0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), to at least a first gNodeB (Fig.2, BS/RAN) and a second gNodeB (Fig.2, BS/RAN), an uplink RTT reference signal ([0041] the corresponding signal from the UE 105);
	 receive ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105. [0048] If UE 205 desires to use BS/RAN measurements together with UE measurements (e.g., such as combining a BS RTT measurement with a UE Rx-Tx Time difference measurement), UE 205 may prepare its measurement unit for the UE-based measurements at operation 235, and may start performing the UE-based measurements. [0056] BS/RAN measurements may include RTT measurements made at a serving base station(s), which UE 205 may combine with its internal UE Rx-Tx time difference measurements obtained at operation 235.), from each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN), downlink RTT reference signals ([0041] a signal to UE 105), wherein each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measure ([0041] In an implementation, if UE 105 is accessing UMTS RAN 110, Node B 112 may be capable of measuring an RTT between transmission of a signal to UE 105 and reception of the corresponding signal from the UE 105.) signaling data ([0041] RTT) related to the uplink RTT reference signal ([0041] the corresponding signal from the UE 105) and a downlink RTT reference signal transmitted ([0041] a signal to UE 105) by the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN);
	 at least one memory (Fig.5, memory 504); and
	 at least one processor (Fig.5, all processing unit of UE 500 including CPU 502, BB Processor 508, Correlator 518, and Channel decoder 520) of the UE (FIG.2, UE) coupled to the transceiver and the at least one memory and configured to calculate ([0030] RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (Fig.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) based on the measured signaling data ([0056] RTT measurements made at a serving base station(s)) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) received in the aggregated report ([0055] [0056] BS/RAN measurements transmitted to UE 205) and corresponding signaling data ([0030] [0056] UE Rx-Tx time difference measurements) for the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) measured by the UE (FIG.2, UE).   
Fisher does not disclose receiving, from the first gNodeB, an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB.
Yiu discloses receiving, from the first gNodeB, an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB (0128] The neighbor base station 4610 in the first neighboring cell may transmit a measurement 4660 to the base station 4020 and the neighbor base station 4620 in the second neighboring cell may transmit a measurement 4670 to the base station 4020. Fig. 4g the base station 4020 determine interference control measures to the nodes of the serving cell and neighboring cells and notifies UE of the Reduced power and interference at step 4680. ¶ [0042] the base station 101 in the measurement configuration, where the aggregated measurement is a sum of interference measurements of the N cells and where N exceeds a threshold number of cells).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fischer by using the features, as taught by Yiu in order to efficiently improve reception of the lower power transmissions, ¶ [0136].

Regarding claims 10, Fisher further discloses the at least one processor is further configured to determine ([0030] In order to utilize an RTT measurement to compute a distance between user equipment and a base station for location estimation purposes, an internal processing delay for the user equipment between reception of a DL signal and transmission of a UL signal may need to be taken into account in some implementations. This internal delay may not comprise a fixed time delay within UMTS and may be measured by user equipment and denoted as a "UE Rx-Tx Time difference." RTT and a UE Rx-Tx time difference may be combined to allow a distance to be computed between the user equipment and the network element from which a DL signal was transmitted and to which the UL signal is transmitted. For example, if an RTT is measured to be 1.00 usec and a UE Rx-Tx time difference is measured to be 0.40 usec, the Rx-Tx time difference may be subtracted from the 1.00 usec RTT, resulting in a time interval of 0.60 usec, the total time interval during which the UL and DL signals were propagating between the UE and the network element. Such a time interval may be divided by a factor of 2 to account for the separate transmissions of UL and DL signals between the user equipment and the base station, to generate a one-way time interval of 0.30 usec. This one-way time interval may be multiplied by the speed of light, at which the wireless signals travel, e.g., 299,792,458 meters/second, to calculate that the distance between the UE and the network element is about 89.93 meters. [0056] At operation 260, UE 205 may utilize received BS/RAN measurements and any assistance data received as described above to estimate or calculate a UE location.) a location ([0056] UE location) of the UE (FIG.2, UE) using at least the net RTT ([0030] the total time interval during which the UL and DL signals were propagating between the UE and the network element) between the UE (FIG.2, UE) and each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN) and a known position ([0055] The assistance data may comprise information about BS/RAN 210 to enable UE 205 to utilize the BS/RAN measurements received at operation 255 to estimate the location of UE 205. Examples of information about BS/RAN 210 that may be included comprise the location coordinates, antenna characteristics and internal timings of certain entities in BS/RAN 210 such as for example certain base stations, access points and LMUs.) of the each of the first gNodeB (Fig.2, BS/RAN) and the second gNodeB (Fig.2, BS/RAN).  

	Regarding claim 17, Fischer discloses a user equipment (UE) (FIG.2, UE, Fig.5, UE 500) configured for determining a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN, [0044] BS/RAN 210 may correspond to one or more of Node B 112, RNC 114 and eNode B 122 in FIG. 1.) in a wireless network (Fig.1, 100), comprising:
	 means for transmitting, to at least a first gNodeB and a second gNodeB, an uplink RTT reference signal;
	 means for receiving, from each of the first gNodeB and the second gNodeB, downlink RTT reference signals, wherein each of the first gNodeB and the second gNodeB measure signaling data related to the uplink RTT reference signal and a downlink RTT reference signal transmitted by the first gNodeB and the second gNodeB ;
	 means for receiving, from the first gNodeB, an aggregated report of the measured signaling data for the first gNodeB and the second gNodeB; and
	 means for calculating a net RTT between the UE and each of the first gNodeB and the second gNodeB based on the measured signaling data for the first gNodeB and the second gNodeB received in the aggregated report and corresponding signaling data for the first gNodeB and the second gNodeB measured by the UE (Here, each of the means other than the means for calculating in claim 17 is interpreted as being the transceiver of claim 9, and the means for calculating in claim 17 is interpreted as being the at least one memory; and the at least one processor of the UE coupled to the transceiver and the at least one memory and configured to calculate the net RTT in claim 9. See the rejection of claim 9 for details).  

Regarding claim 18, Fischer further discloses means for determining a location of the UE using at least the net RTT between the UE and each of the first gNodeB and the second gNodeB and a known position of the each of the first gNodeB and the second gNodeB (Here the means for determining is interpreted as being the at least one processor further configured to determine the location of the UE as in claim 10. See the rejection of claim 10 for details).  

Regarding claim 25, Fischer discloses a non-transitory storage medium ([0072] As was indicated, in one or more example implementations, the functions described may be implemented in hardware, software, firmware, discrete/fixed logic circuitry, some combination thereof, and so forth. If implemented in software, the functions may be stored on a physical computer-readable medium as one or more instructions or code. Computer-readable media include physical computer storage media.) including program code stored thereon, the program code is operable to cause at least one processor in a user equipment (UE) (FIG.2, UE) to determine a round-trip time (RTT) for signals between the UE (FIG.2, UE) and a plurality of network nodes (gNodeBs) (Fig.2, BS/RAN) in a wireless network (Fig.1, 100), comprising: program codes for performing the method of claim 1 (see the rejection of claim 1 and [0070]-[0076]).

	Regarding claim 26, Fischer further discloses the non-transitory storage medium of claim 25 [0072] As was indicated, in one or more example implementations, the functions described may be implemented in hardware, software, firmware, discrete/fixed logic circuitry, some combination thereof, and so forth. If implemented in software, the functions may be stored on a physical computer-readable medium as one or more instructions or code. Computer-readable media include physical computer storage media.), further comprising program code to perform the method of claim 2 (see the rejection of claim 2 and [0070]-[0076]).  

Response to Arguments
On page 11 of the remarks, Applicant respectfully argues regarding claim 1, that Yiu does not teach “an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB”.
However, Examiner respectfully disagrees with the Applicant. Yiu does teach “an aggregated report generated by the first gNodeB of measured signaling data for the first gNodeB and the second gNodeB” (As discussed in ¶ [0128,0042] first gNodeB and the second gNodeB is interpreted as neighbor BS 4610 and BS 4620.  The Base station determines interference control measurements of the serving and neighboring cells.  The base station aggregates the measurements of the interference measurements of the cells.  The aggregated interference measurements of the cells are then reported to the UE.  Thus the transmitted aggregated interference measurements of the cells are interpreted aggregated report that is generated by the serving cell and reported to the UE).  
Independent claims 9, 17 and 25 recite similar subject matter as claim 1.  


 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futaki et al., (US 20130170362 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473